Exhibit 10.1

 

CERTAIN INFORMATION (INDICATED BY ASTERISKS) IN THIS EXHIBIT HAS BEEN OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

PRIVATE LABEL PARTNER AGREEMENT

 

This Agreement, between Symbol Technologies, Inc., having its principal office
at One Symbol Plaza, Holtsville, New York, 11742-1300, and its subsidiaries
(“Symbol” or “Seller”), and Sona Mobile (the “Private Label Partner” or
“Buyer”), having its principal office at 825 Third Avenue, 32nd Floor, New York,
New York, 10022, including all Schedules attached or incorporated by reference,
sets forth the terms and conditions under which Symbol will sell certain
Products to the Buyer and by which the Buyer may sell the Products to end user
customers.

 

 

Schedules to Agreement:

A: Symbol Product & Price Schedule

B: Terms & Conditions of Sale

C: Mutual Non-Disclosure Agreement (“NDA”) (Complete: ___Attached or _x__On File
(Dated: May 11, 2006)

D: Private Label Branding and Label Specification and Description

E: Initial Forecast

 

 

1.0  Definitions.

1.1 “Agreement” shall mean this Private Label Partner Agreement including all
Schedules referenced and attached hereto.

1.2 “Effective Date” shall mean the date on which an authorized representative
of Symbol has executed this Agreement.

1.3 “Field of Use” shall mean the industry or market segment that the Buyer is
permitted to sell the Product into or uses that the Buyer is permitted to sell
the Product for as set forth in Schedule E hereto.

1.4 “Private Label Partner” or “Buyer” shall mean a party that purchases Product
from Symbol for re-branding by Symbol or by Buyer and sale to an end user
customer.

1.5 “Product(s)” shall mean Symbol product that is intended to be private
label-branded, specifically as set forth in Schedule A hereto, for sale by
Symbol directly or indirectly to Private Label Partner.

1.6 “Exclusive Product” shall mean those Products, identified as Exclusive
Products in Schedule A, that shall be subject to the exclusivity provisions of
Schedule 2.4 of this Agreement.

1.7 “Party” shall mean either party to this Agreement and “Parties” shall mean
both Symbol and Private Label Partner.

 

2.0  Scope.

2.1 This Agreement shall govern the purchase by Buyer of the Products to be
branded with

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

1

 

 



 

Buyer’s private brand label, by Symbol or by Buyer, for resale by Buyer to end
user customers.

 

2.2 Sale of Products. Symbol agrees to sell the Products to Buyer, and Buyer
agrees to purchase from Symbol and accept delivery of such Products in
accordance with purchase orders issued by Buyer citing this Agreement for terms
and conditions, and subject to acceptance by Symbol at Symbol’s sole option.
Buyer is authorized to sell the Products to end user customers.

 

2.3 Private Label Partner may purchase Products: (i) directly from Symbol at
prices no higher than the prices set forth in Exhibit B hereto; or (ii) through
a Symbol authorized Distributor, at a final price and terms to be agreed upon by
Buyer and such Symbol authorized Distributor.

2.4 In consideration of Private Label Partner's commitment to purchase the
Minimum Purchase Quantity of the Exclusive Product for the Initial Term of this
Agreement, Symbol shall grant Private Label Partner the exclusive right to
purchase the Exclusive Product for use in a wireless handheld gambling system
that would include, among other components, Symbol’s wireless switch(es), access
port(s), intrusion protection system, mobile services platform and Private Label
Partner’s remote gambling system software. The exclusivity shall extend only to
standalone, “isolated” wireless handheld casino gambling systems. The
exclusivity shall not include multi-use systems which may be used in
entertainment, hospitality or gaming/gambling venues. Other than for Private
Label Partner sales of the Exclusive Product, Symbol may pursue wireless, RFID
and terminal deployments in any location world-wide, through any of its
resellers, channel partners, distributors and cooperative marketing partners
where the primary application or usage is related to wireless handheld gambling.
This grant of exclusivity shall be effective for the Initial Term that Private
Label Partner meets the foregoing purchase commitment of the Exclusive Product.

 

3.0 Buyer’s Responsibilities.

3.1 Buyer will furnish a detailed private label branding and label description
to attach to this Agreement as Schedule D. Buyer shall also furnish financial
and credit data reasonably requested and required by Symbol. Buyer is
responsible for all expenses it incurs in purchase, manufacture, promotion,
sale, distribution and service of the Product.

 

3.2 Schedule E includes a purchase forecast for Product. Buyer shall send a new
forecast for the Initial Term to Symbol by the fifteenth (15th) of each month.

 

3.3          Buyer shall conduct business in its own name as an independent
contractor, and shall not represent itself as an employee, a partner, or an
agent of Symbol. Nothing in this Agreement constitutes, or shall be deemed to
constitute, a partnership or a joint venture between Buyer and Symbol, or shall
be deemed to merge their assets or their fiscal or other liabilities or
undertakings, nor does it create, and shall not be construed to create, an
agency relationship among Buyer on the one hand and Symbol on the other hand.

 

3.4          Buyer shall not directly or indirectly do anything which may impair
or damage the reputation or goodwill associated with Symbol or with Symbol
products.

 

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

2

 

 



 

 

3.5          Buyer shall not remove, alter or modify the serial or
identification numbers, any labels, Symbol trademarks, or other
trade-identifying symbols from Products under this Agreement.

 

3.6          Waste Electrical and Electronic Equipment (WEEE) Regulations.  To
the extent Buyer purchases or intends to purchase any Product from Seller for
sale into the European Union or any Member State thereof, Buyer is responsible
for all compliance with the requirements of the Directive 2002/96/EC of the
European Parliament and of the Council of 27 January 2003, thereto.  Seller
disclaims all liability for any obligations under the WEEE Directive in
connection with Buyer’s purchase of Product.

 

3.7 Buyer shall not remove, alter or modify the regulatory labels on the
Products as delivered by Symbol.

 

3.8 Other than to place a Buyer private label on the Products, Buyer shall not
make any alteration, modification or change to the Products.

 

3.9     Private Label Partner undertakes to comply with all laws and regulations
(including regulatory requirements) relating to the sale of the Products and in
the exercise and performance of its rights and obligations under this Agreement.

 

4.0 Price.

Pricing for Products purchased directly from Symbol shall be as set forth in
Schedule A. Schedule A also sets forth Buyer’s minimum quantity purchase
requirement for the Initial Term of the Agreement. Product prices are subject to
change at any time, at Symbol’s sole discretion. Buyer shall be notified prior
to the effective date of a price change.

 

5.0 Purchase Order.

5.1 A purchase order shall be required at all times for Product delivery and
such purchase order is subject to Symbol acceptance. Buyer may place purchase
orders for Products by submitting purchase orders in the form and medium
specified by Symbol to the appropriate purchase order entry location. Although
Buyer may use its standard purchase order and/or other forms for purchase order
placement or confirmation, the terms and conditions of this Agreement shall
govern and the Buyer’s terms and conditions of such purchase orders and/or and
other forms for ordering/confirmation shall be of no effect.

 

5.2    A purchase order must specify Buyer’s legal name, street address and
telephone number, requested delivery date, complete delivery address, quantity,
authorized Product description and Symbol part number, unit price, extended
price and total purchase order price, must be signed by an authorized Buyer
representative and shall be subject to acceptance by Symbol. A purchase order
received without this information may be returned to Buyer for completion or
fulfilled at Symbol’s sole discretion.

 

5.3

Symbol may decline to make shipments to Buyer if Buyer is in breach of its
payment

 

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

3

 

 



 

obligations or is late in making payments to Symbol or is otherwise in breach of
this Agreement.

 

6.0 Credit Limits and Payment Term.

6.1 Credit limits and payment term decisions are solely at the discretion of
Symbol. Without prejudice to the foregoing, deliveries shall at all times be
subject to the approval by Symbol of Buyer’s credit. Symbol reserves the right,
even after partial performance or partial payment on Buyer’s account to require
from Buyer satisfactory security for due performance of its obligations. Refusal
to furnish such security will entitle Symbol to defer any further deliveries
until such security is furnished or to cancel Buyer’s account or so much of it
as remains unperformed without prejudice to any rights which Symbol may have
against Buyer in respect of breach of contract or otherwise.

 

6.2 Credit Process. Symbol may, at its discretion, reduce the amount owed by
Buyer at any particular time by any amount owing by Symbol to Buyer pursuant to
the terms of this Agreement and invoice the net amount owed by Buyer. Upon so
doing, Symbol’s liability to Buyer shall, in an amount equal to the reduction,
be extinguished.

 

7.0

Return Procedures.  

7.1 Warranty Claim and Repair Returns. In making warranty claims or repair
requests on Products, Private Label Partner undertakes to abide by the following
Product Return procedures: (a) Private Label Partner shall accept returns from
customers and a return request must be submitted by Private Label Partner to
Symbol. A return material authorization (“RMA”) number will be issued within
five (5) business days of request; (b) When making the RMA request, Private
Label Partner must provide the complete valid serial number for the Product to
be returned and associated Symbol invoice number; (c) The non-conforming product
must be shipped prepaid to the Symbol-designated location within seven (7)
business days of the return authorization; (d) the non-conforming Product must
be accompanied by a description of the precise reason for non-conformance and
also by any available test report.

 

7.2 Product returned to Symbol shall be screened for no-trouble-found (“NTF”).
NTF Product will be returned to Private Label Partner. In the event NTF units
exceed 15% of all returned units in any month, Symbol will charge Private Label
Partner a $30.00 per unit handling fee for return of NTF Product.

 

7.3 Any Product sent to Symbol for repair that is out of warranty shall be
repaired by Symbol at its then-current time and materials rates, including
shipping, parts and labor, and billed to Private Label Partner.

 

7.4 The Parties shall agree upon seed stock to be maintained by Private Label
Partner to support customer service requirements.

 

7.5 Out of Box Failure (“DOA”). An out of box Product failure (“DOA”) occurs
when a new Product fails to function in accordance with Symbol’s published
specifications. An out of box

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

4

 

 



 

Product failure is eligible for duplicate Product exchange provided Symbol is
notified of such failure within five (5) days of shipment by Symbol. Such
returns are not eligible for credit.

 

7.6 Product is not returnable for credit or refund.

 

8.0  Service.

8.1 The Private Label Partner shall have a help desk available for its End-User
customers as well as technical and sales support for the Products. Private Label
Partner shall be responsible for providing customer support for the Product and
shall provide its customers with customer support information and shall document
in writing that all technical support calls shall be directed to Private Label
Partner.

 

8.2    Any calls relating to Products received by Symbol shall be directed to
Private Label Partner for handling.

 

8.3 Private Label Partner is responsible for maintaining a properly trained
staff. Symbol shall make its Product sales and technical education and
certification training available to Private Label Partner, and Private Label
Partner agrees to complete, in a timely manner as required by Symbol, Product
platform and technical training. Live training is at Private Label Partner’s
sole expense. Private Label Partner shall provide all support personnel with
Tier 1 and Tier 2 support training including Symbol provided support material.

 

8.4 Private Label Partner customer support may call Symbol customer service in
the event a service issue cannot be resolved by Private Label Partner Tier 1 and
Tier 2 support personnel.

 

9.0 Product Discontinuance.

Symbol may, from time to time, and at its sole option, discontinue the
manufacture and sale of any Product. Symbol shall provide sixty (60) days notice
to Private Label Partner prior to discontinuance of any Product (“Notice of
Discontinuance”) and thirty (30) days written notice prior to discontinuance of
any service.

 

10.0 Additional Product.

10.1 Additional product or new Product releases may be available to Buyer from
time to time. Purchase orders for additional product or new Product require a
fully executed amendment to this Agreement before a purchase order can be
processed.

 

10.2 Symbol shall make reasonable commercial efforts to notify Buyer in writing
in advance of Symbol’s intent to modify Product form, fit or function.

 

11.0 Symbol Trademarks and Trade Name.

Symbol has exclusive worldwide rights to its trade name and trademarks. This
Agreement does not authorize Buyer to use any Symbol trade name or trademarks
separate from their existing placement on or within Products or literature
associated with the Products.

 

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

5

 

 



 

 

12.0 Hold Harmless and Indemnification.

Private Label Partner undertakes to indemnify Symbol from and against any and
all claims, actions, demands, losses, damages, liabilities, and expenses
(including legal expenses) which Symbol may suffer or incur as a result of
Private Label Partner's performance, or Private Label Partner's failure to
perform its obligations, under this Agreement.

 

13.0 Proprietary Information.

Any proprietary information exchanged hereunder is governed by the mutual
non-disclosure agreement referenced in this Agreement. Proprietary information
includes, but is not limited to, the provisions of this Agreement, Product
descriptions and pricing.

 

14.0 Accounts Available for Inspection.

The sales and accounting records of Buyer shall be available for inspection
annually, at Symbol’s expense, by Symbol’s independent public accountants,
during usual business hours and upon reasonable notice, for the purpose of
verifying compliance by Buyer with the terms of this Agreement, provided,
however, that such independent public accountants shall not transmit to Symbol
any confidential information, including, without limitation, Private Label
Products end user customer identities, in connection with such inspection.

 

15.0 Assignment.

This Agreement is personal to the parties. Buyer may not assign or transfer this
Agreement either in whole or in part.

 

16.0 Term.

The term of this Agreement is thirty-six (36) months from the Effective Date
(“Initial Term”), unless otherwise terminated earlier pursuant to Section 17.0.
This Agreement may be renewed by the parties for subsequent one-year renewals
only by written amendment executed by both parties.

 

17.0 Termination.

17.1 This Agreement shall automatically terminate in the event of any of the
following: (a) either party is deemed insolvent or files for relief from
creditors or a petition in bankruptcy is filed by or against such party; (b)
immediately upon Symbol’s written notice to Buyer of a material breach; (c) upon
mutual agreement of the parties with executed amendment; (d) or upon Symbol’s
election in the event the Buyer shall commence any legal action against Symbol,
its officers or its employees.

 

17.2 Upon expiration or termination, each party shall return to the other any
materials of the other, including without limitation, all Confidential
Information.

 

17.3 No termination or expiration of this Agreement shall relieve Buyer of its
obligation to pay any amounts owed for the purchase of Products from Symbol.

 

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

6

 

 



 

 

18.0 Notice.

Any notice required or permitted to be given hereunder shall be in writing and
shall be sent by registered or certified mail, return receipt requested,
addressed as follows:

To Buyer:

 

 

 

 

 

 

 

Attention:

 

To Symbol:

With a copy to:

Symbol Technologies, Inc.

Symbol Technologies, Inc.

One Symbol Plaza

OEM Sales

Holtsville, New York 11742-1300

1125 Sanctuary Parkway,

Attention: General Counsel

Suite 250

 

Alpharetta, GA 30004

 

Attention: Area Controller

Either party may change its address information by sending written notice to the
other thirty (30) days in advance of such change.

 

19.0 Survival.

The following Sections of the Agreement shall survive any termination or
expiration of this Agreement: 1, 3.3, 3.4, 3.5, 3.6, 7, 8, 11, 12, 13, 14, 15,
17.2, 17.3, 18, 19, 20, 21, 22, 23 and 26.

 

20.0 No Agency.

This Agreement does not constitute a partnership, joint venture or agency
between the parties hereto, nor shall either of the parties hold itself out as
such contrary to the terms hereof by advertising or otherwise, nor shall either
of the parties become bound or become liable because of any representation,
action, or omission of the other. Buyer shall not represent itself as Symbol’s
agent or representative.

 

21.0 No Waiver.  

Any delay or omission by either party to exercise any right or remedy under this
Agreement shall not be construed to be a waiver of any such right or remedy or
any right hereunder. All of the rights of either party under this Agreement
shall be cumulative and may be exercised separately or concurrently.

22.0 General.

No subsequent agreement, arrangement, relationship or understanding between the
parties shall be valid, effective or enforceable and no obligation or liability
shall be created on behalf of either party unless and until it is contained in a
writing signed by authorized representatives of each party.

 

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

7

 

 



 

 

23.0 Severability.

If a court of competent jurisdiction or arbitrator finds any term of this
Agreement to be invalid or unenforceable for any reason as to any person or
circumstance, then that term will continue in effect only to the extent that it
remains valid, and the court's finding will not render that term invalid or
unenforceable as to any other person or circumstance, and all other terms of
this Agreement in all other respects will remain valid and enforceable, unless
enforcement of this Agreement without the invalid or unenforceable clause would
be grossly inequitable under the circumstances or would frustrate the primary
purpose of this Agreement.

 

24.0 Integration.

This Agreement, including its schedules and exhibits, contains the entire
understanding and agreement of the parties with respect to the subject matter of
this Agreement, and supersedes and replaces all prior and contemporaneous oral
or written understandings and agreements between the parties with respect to
that subject matter.

 

25.0 Conflicts. In the event of any conflict between this Agreement and the
schedules hereto, the terms of this Agreement shall prevail.

 

26.0 Governing Law.

The internal laws of the state of New York will govern the validity,
construction and performance of this Agreement, except the parties specifically
disclaim the UN Convention on Contracts for the International Sale of Goods and
the Uniform Computer Information Transaction Act. Each party hereby irrevocably
and unconditionally submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York, in the County of Suffolk, New York, and to the United
States District Court for the Eastern District of New York, and to the
respective appellate courts thereof in connection with any appeal therefrom.

 

 

IN WITNESS WHEREOF, the parties have agreed to the foregoing and have affixed
their signatures on the dates set forth below.

 

Buyer SONA MOBILE HOLDINGS CORP.

SYMBOL TECHNOLOGIES, INC.

 

 

By:

Shawn Kreloff

By:

Mark W. Steele

Name:

Shawn Kreloff

Name:

Mark W. Steele

Title:

Chief Executive Officer

Title:

V.P., Worldwide OEM Sales

Date:

September 1, 2006

Date:

September 1, 2006

 

 

 

 

 

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

8

 

 



 

 

Schedule A

to

Private Label Partner Agreement :

Symbol Product and Price Schedule

 

Based upon the information provided by Buyer to Symbol, the price for the
Products is:

 

Product Description

Product Part Number

Unit Price

1. MC 70 2D Terminal

 

 

WLAN, 64/128 QWRTY,

 

 

WM5, BT, 1X

MC7090-PK0DJQFA7WW

$[***]

2. MSP Lite System includes MSP

 

 

Console, and Fifty (50) Mobile Device

 

 

Licenses

MSP-LITE-HW-WW

$[***]

3. Network Element for a Switch

 

 

Or AP License, 1 user

MSP-NELIC-SW-1

$[***]

4. Wireless Switch 5100, 6 ports

 

 

Software Version 2.1

WS-5100-R210-06WWR

$[***]

5. Wireless Switch 5100 Redundant

 

 

Software Version 2.1

WS-5100-R210-RSWWR

$[***]

6. 802.11a/g Access Port (4 AP/6

 

 

WIPS incl redundant)

WSAP-5100-100-WWR

$[***]

7. 802.11a antenna

ML-5299-APA1-01R

$[***]

8. Antennas: B/G High performance

ML-2499-APA2-01

$[***]

9. ETH Switch, L2, 24 + 2 ports, POE

ES-3000-PWR-10-WW

$[***]

10. Wireless IPS Server Software

 

 

And Tools

SW-WIPS-SRV-100-WW

$[***]

11. Wireless IPS Redundant Server

 

 

License

SW-WIPS-SRV-R-WW

$[***]

12. 1 Wireless IPS Sensor License

SW-WIPS-LIC-001-WW

$[***]

13. MC70 USB Charging Cable

25-70981-01

$[***]

14. MC70 Line Cord, AC Power 6

 

 

18AWG

50-16000-182

$[***]

15. MC70 Power Supply,

 

 

100/240VAC, 5.4V

50-14000-147

$[***]

 

Exclusive Product Minimum Annual Purchase Quantity

Private Label Partner shall purchase a Minimum Purchase Quantity of [***] units
in the Initial Term.  If Private Label Partner fails to meet this Minimum
Purchase Quantity, Symbol shall adjust the price to Private Label Partner to a
level commensurate with their volume and the exclusivity as stated in section
2.4 of this Agreement shall be void. Purchases shall be reviewed by the parties
on a quarterly basis.

 

 

Symbol Technologies, Inc.

 

[***] Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

Private Label Partner Agreement

August 31, 2006

Confidential

9

 

 



 

 

Forecast

Private Label Partner shall provide Symbol with a 6-month rolling forecast in
writing, with monthly updates.

 

Blanket Purchase Order  

Private Label Partner shall place quarterly blanket purchase orders for Product.
Symbol must receive blanket purchase order for Private Label Partner’s next
quarter requirements four (4) weeks prior to the first requested ship date
specified on that blanket order.

-END of SCHEDULE A-

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

10

 

 



 

 

Schedule B

to

Private Label Partner Agreement :

Terms and Conditions of Sale

1. Terms of Payment. Payment terms for the purchase of Seller's products
("Products") are net thirty (30) days from date of shipment, subject to the
approval by Seller of the amount and terms of credit. Each shipment shall be
invoiced and paid for when due without regard to other scheduled deliveries.
Seller reserves the right at any time to revoke any credit extended to Buyer if
payment is in arrears for more than thirty (30) days after notice to Buyer or
Buyer's credit does not warrant further extension of credit.

 

2. Title & Delivery. At Seller's option, shipment will be FCA plant of
manufacture or distribution center (Incoterms 2000). Risk of loss or damage
shall pass from Seller to Buyer upon delivery to common carrier or Buyer's
representative at the FCA shipping location. Buyer shall have the responsibility
to pay for insurance; all claims for damage must be filed by Buyer directly with
carrier. Absent specific instructions, Seller will select the carrier for
shipment, but by doing so, will not thereby assume any liability in connection
with shipment, nor shall the carrier in any way be construed to be the agent of
Seller. Seller shall not be liable for any damages or penalty for delay caused
solely by transportation or failure to give notice of such delay.

 

3. Taxes. Prices are exclusive of all federal, state, municipal or other
government excise, custom duties, sales, use, occupational or like taxes in
force, and any such taxes shall be assumed and paid for by Buyer. In order to
exempt a sale from sales or use tax liability, Buyer will supply a Certificate
of Exemption or similar document to Seller at the time of order placement.

 

4. Software. Title to the copy(ies) of all software (including firmware)
furnished to Buyer is retained by Seller and is furnished on a licensed basis.
Seller grants to Buyer a non-transferable and non-exclusive license to use each
software or firmware program delivered hereunder ("Licensed Program"). Each such
license granted authorizes Buyer to use the Licensed Program in machine-readable
form only, and, in the case of software supplied with hardware, only on systems
supplied by Seller to Buyer under this Agreement. Such license may not be
assigned, sublicensed or otherwise transferred by Buyer without prior written
consent of Seller, except that, if Buyer is a reseller and not an end user,
Buyer may sublicense the license granted under this section to Buyer’s end user
purchaser, without the right to further sublicense. No right to copy a Licensed
Program in whole or in part is granted except as permitted under the Copyright
Law. Buyer shall not modify, merge, or incorporate any form or portion of a
Licensed Program with other program material, create a derivative work from a
Licensed Program, or use a Licensed Program in a network. Buyer agrees to
maintain Seller's copyright notice on the Licensed Programs delivered hereunder,
and to include the same on any authorized copies it makes, in whole or in part.
Buyer agrees not to decompile, disassemble, decode or reverse engineer any
Licensed Program delivered to Buyer or any portion thereof. Use, duplication or
disclosure of computer software and documentation by any Government entity is
subject to restrictions set forth in subparagraphs (a) through (d) of the
Commercial Computer-Restricted Rights clause at FAR 52.227-19, in subparagraph
(c) (1) (ii) of the Rights in Technical Data and Computer Software clause of
DFARS 252.227-7013, the Rights in Data clause of PM 9.3.1 of the U.S. Postal
Service Procurement Manual, or successor clauses as such regulations may be
amended from time to time, or in similar clauses in other Agency FAR Supplements
when applicable.

 

5. Infringement Indemnification. a. Seller shall defend Buyer against any claim,
suit or proceeding brought against Buyer insofar as it is based on a claim that
any Product delivered hereunder, as originally delivered by Seller, directly
infringes a United States patent or copyright in existence as of the date of
delivery of the Product to Buyer (an "Infringement Claim") so long as Seller is
notified promptly in writing by Buyer as to any such claim, and is given full
authority, information and assistance for the defense. In addition to Seller's
obligation to defend, Seller shall pay all damages finally awarded against
Buyer. Seller shall have no liability to Buyer under this section for any
alleged or actual infringement arising out of (i) use of Products delivered
hereunder in connection or in combination with equipment, devices or software
not provided by Seller, (ii) use of Products delivered hereunder in a manner for
which the same were not designed or that is inconsistent with the terms of this
Agreement, (iii) any modification of Products delivered hereunder, (iv)
compliance with Buyer's specifications; or (v) use of the Product in a patented
process. Seller shall further have no liability to Buyer for any alleged or
actual infringement arising out of Buyer's use or transfer of the Product
delivered hereunder after Seller's notice that Buyer shall cease use or transfer
of such Product. Seller's obligations set forth above shall not apply to any
Products whose alleged infringement is solely based on contributory infringement
or inducement of infringement. Seller shall not be responsible for any
compromise or settlement made by Buyer without its consent. Seller shall not be
obligated to defend or be liable for costs and damages for any suit claiming
that the Products infringe a patent in which the Buyer, or any subsidiary or
affiliate thereof, has a direct or indirect ownership interest in such patent.

b. In addition to the foregoing, if a Product is subject to a claim or, if in
Seller’s judgment, likely to become subject to a claim, at Seller’s sole
discretion, Seller may: (a) obtain a license for Buyer to continue the use or to
sell the Product purchased from Seller; (b) refund the purchase price paid to
Seller by Buyer for such Product, less a reasonable amount for use, damage, or
obsolescence, and remove such Product and/or terminate Buyer’s license to use or
sell such Product; or (c) replace or modify the Product so as to be
substantially functionally equivalent but non-infringing.

 

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

11

 

 



 

 

c. Buyer shall indemnify Seller against any claim of U.S. patent, or copyright
or trademark infringement that is brought against Seller because of (i)
compliance with Buyer's particular design requirements, specifications or
instructions, (ii) use of Products delivered hereunder in connection or in
combination with equipment, devices or software not provided by Seller, (iii)
any modification of any Products delivered hereunder, or (iv) any use by or on
behalf of Buyer of Products delivered hereunder in a manner for which the same
were not designed or that is inconsistent with the terms of this Agreement.

d. No license or immunity is granted by Seller under this Agreement either
directly or by implication, estoppel or otherwise, to any patents, trademarks,
copyrights or other intellectual property.

e. EXCEPT AS PROVIDED ABOVE, SELLER DISCLAIMS ALL WARRANTIES AND INDEMNITIES,
EXPRESS, IMPLIED OR STATUTORY, PERTAINING TO ALLEGED OR ACTUAL INFRINGEMENT OR
TO ALLEGED OR ACTUAL INFRINGEMENT OF ANY OTHER INTELLECTUAL PROPERTY RIGHTS. THE
REMEDY SET FORTH IN THIS SECTION 5 IS BUYER’S SOLE AND EXCLUSIVE REMEDY FOR
INFRINGEMENT CLAIMS, AND IS EXPRESSLY IN LIEU OF ALL OTHER REMEDIES THAT MAY BE
AVAILABLE TO BUYER AT LAW OR IN EQUITY.

 

6. Warranty. a. Seller's hardware Products are warranted against defects in
workmanship and materials for a period of fifteen (15) months from the date of
shipment, unless otherwise provided by Seller in writing, provided the Product
remains unmodified and is operated under normal and proper conditions. Warranty
provisions and durations on software, integrated installed systems, Product
modified or designed to meet specific customer specifications ("Custom
Products"), remanufactured products, and reconditioned or upgraded products,
shall be as provided in the particular Product documentation in effect at the
time of purchase or in the accompanying software license.

b. Products may be serviced or manufactured with parts, components, or
subassemblies that originate from returned products and that have been tested as
meeting applicable specifications for equivalent new material and Products.

c. The sole obligation of Seller for defective hardware Products is limited to
repair or replacement (at Seller's option) on a "return to service depot" basis
with prior Seller authorization. Customer is responsible for shipment to the
Seller and assumes all costs and risks associated with this transportation;
return shipment to the Customer will be at Seller's expense. Customer shall be
responsible for return shipment charges for Product returned where Seller
determines there is no defect ("No Defect Found"), or for Product returned that
Seller determines is not eligible for warranty repair. No charge will be made to
Buyer for replacement parts for warranty repairs. Seller is not responsible for
any damage to or loss of any software programs, data or removable data storage
media, or the restoration or reinstallation of any software programs or data
other than the software, if any, installed by Seller during manufacture of the
Product.

d. The above warranty provisions shall not apply to any Product (i) which has
been repaired, tampered with, altered or modified, except by Seller; (ii) in
which the defects or damage to the Product result from normal wear and tear,
misuse, negligence, improper storage, water or other liquids, battery leakage,
use of parts or accessories not approved or supplied by Seller, or failure to
perform operator handling and scheduled maintenance instructions supplied by
Seller; or (iii) which has been subjected to unusual physical or electrical
stress, abuse, or accident, or forces or exposure beyond normal use within the
specified operational and environmental parameters set forth in the applicable
Product specification; nor shall the above warranty provisions apply to any
expendable or consumable items, such as batteries, supplied with the Product.

EXCEPT FOR THE WARRANTY OF TITLE AND THE EXPRESS WARRANTIES STATED ABOVE, SELLER
DISCLAIMS ALL WARRANTIES ON PRODUCTS FURNISHED HEREUNDER, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR USE. THE REMEDY SET
FORTH IN THIS SECTION 6 IS BUYER’S SOLE AND EXCLUSIVE REMEDY FOR WARRANTY
CLAIMS, AND IS EXPRESSLY IN LIEU OF ALL OTHER REMEDIES THAT MAY BE AVAILABLE TO
BUYER AT LAW OR IN EQUITY.

 

7. LIMITATION OF LIABILITY.

a. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER SHALL NOT BE LIABLE
TO BUYER OR TO OTHERS FOR ANY DAMAGES WHATSOEVER.

b. SELLER SHALL NOT BE LIABLE UNDER ANY CIRCUMSTANCES TO BUYER, OR TO OTHERS,
FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT
LIMITATION, LOSS OF ACTUAL OR PROSPECTIVE PROFITS, SALES, BUSINESS ADVANTAGE OR
GOODWILL, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

c. SELLER’S LIABILITY FOR DAMAGES TO BUYER OR OTHERS SHALL IN NO WAY EXCEED THE
PURCHASE PRICE OF THE PRODUCT OR THE FAIR MARKET VALUE OF THE SERVICE AFFECTED,
EXCEPT IN INSTANCES OF BODILY INJURY OR DAMAGE TO TANGIBLE PERSONAL PROPERTY.

 

8. Other Products and Services. Buyer acknowledges and accepts responsibility
for the selection of the Products and services to achieve the Buyer's intended
results, and their installation, system integration and use. Buyer also has the
responsibility for selection and use of other equipment, software, and services
acquired from third parties outside of this Agreement and used with the
Products. Seller has no responsibility for planning, development,
implementation, installation, system integration, or support unless provided
under a separate written consulting or service agreement. Following the warranty
period, upon request, Seller may provide, under a

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

12

 

 



 

written service agreement at Seller's charges and terms then generally in
effect, service and support for the Products, provided the applicable services
and parts are then generally available.

 

9. Delayed Orders and Order Cancellation. Any request for delay in delivery of
Product or in commencement of service must be in writing and shall be effective
only upon receipt by Seller. Buyer may not request Seller delay delivery of
Product or service less than thirty (30) days prior to the scheduled shipment
date of a Product, or less than fifteen (15) days prior to the commencement of
the service. Buyer may not postpone a scheduled shipment of Product or
commencement of service to a date more than three (3) months from the originally
scheduled shipment or commencement date, and any attempt to do so shall be
deemed a cancellation of the order pertaining to such shipment of Product or
service and Seller shall be entitled to pursue all legal remedies including
without limitation lost profits. Buyer hereby acknowledges and agrees that the
measure of Seller's damages for nonacceptance or repudiation as set forth in
section 2-708(1) of the Uniform Commercial Code (however numbered in the
applicable state statute) is inadequate to put Seller in as good a position as
performance would have done and that, therefore, Seller's remedy for an order
deemed to have been canceled under this section shall include the profit Seller
would have made had it actually delivered the Product to or performed the
service for Buyer. Purchase Orders accepted by Seller may not be cancelled
within thirty (30) days of the scheduled delivery date. Purchase Orders for
Custom Product may not be cancelled.

 

10. Security Interest. To secure payment of Buyer's Purchase-Money Obligation to
Seller as well as all of Buyer's other obligations to Seller, in each case
whether now in existence or incurred at any time in the future, Buyer hereby
grants to Seller a security interest, or a purchase money security interest, as
applicable, in and to (a) the Products; (b) all other goods sold or manufactured
by Seller that are owned or held by Buyer; and (c) all Proceeds of the Products
and other goods described in subsections (a) and (b), in each case whether now
in existence or created or acquired at any time in the future. The terms
"Proceeds" and "Purchase-Money Obligation" will have the meanings assigned to
those terms in the Uniform Commercial Code adopted by the State of New York (the
"UCC"). Buyer acknowledges that Seller has the right to file initial financing
statements and amendments to the maximum extent permitted by Section 9-509 of
the UCC without notice to or the consent of Buyer.

 

11. Force Majeure. Shipping dates acknowledged by Seller are approximate and
Seller will not be liable for any loss or damage due to its failure to meet
scheduled shipping dates. Seller shall in no event be liable for any delay or
default in its performance of any obligation under this Agreement caused
directly or indirectly by an act or omission of Buyer, fire, flood, act of God,
acts of Government, an act or omission of civil or military authority of a state
or nation, strike, lockout or other labor problem, inability to secure, delay in
securing or shortage of labor, materials, supplies, transportation or energy,
failures of subcontractors or suppliers, or by war, riot, embargo or civil
disturbance, breakdown or destruction of plant or equipment arising from any
cause whatsoever, or any cause or causes beyond Seller's reasonable control. At
Seller's option and following notice to Buyer, any of the foregoing causes shall
be deemed to suspend such obligations of Seller as long as any such cause shall
prevent or delay performance, and Seller agrees to make and Buyer agrees to
accept performance of such obligations whenever such cause has been remedied.

 

12. Disputes. If legal proceedings are commenced to resolve a dispute arising
out of or relating to this Agreement, the prevailing party shall be entitled to
recover all of its costs, attorney fees, and expert witness fees, including any
costs or attorney fees in connection with any appeals.

 

13. Export Control. The Products and all related technical information that
Seller may deliver or disclose to Buyer are subject to United States export
control laws and may be subject to export or import restriction in other
countries. Buyer shall at all times comply with the United States Export
Administration Act of 1979, as may be amended from time to time (the "Export
Act"), and the rules and regulations promulgated from time to time thereunder.
Buyer shall obtain all required licenses and approvals necessary to comply with
the Act and any other applicable law.

 

14. Entire Agreement; No Waiver. This Agreement shall constitute the entire
agreement between Buyer and Seller, and no attempted variation, modification, or
waiver of any provision of this Agreement shall have any force or effect, unless
consented to in writing signed by the party against whom enforcement thereof is
sought. Such variation, modification, or waiver shall be effective only in the
specific instance consented to. A failure by any party to exercise or delay in
exercising any right or power conferred upon it in this Agreement shall not
operate as a waiver of any such right or power.

 

15. Governing Law. This Agreement shall be governed by the laws of the State of
New York without giving effect to the conflict of law principles thereof and
excluding the Convention on Contracts for the International Sale of Goods. Each
party hereby irrevocably and unconditionally submits for itself and its property
in any legal action or proceeding relating to this Agreement or for recognition
and enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, in the County of Suffolk,
New York, and to the United States District Court for the Eastern District of
New York, and to the respective appellate courts thereof in connection with any
appeal therefrom.

PL May 8, 2006

-END OF SCHEDULE B-

 

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

13

 

 



 

 

Schedule C

to

Private Label Partner Agreement :

Mutual Non-Disclosure Agreement

Attached or incorporated by reference as specified on page 1 of this Agreement

-END OF SCHEDULE C-

 

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

14

 

 



 

 

Schedule D

to

Private Label Partner Agreement :

Private Label Branding and Label Specification and Description

 

1.            The following are the outline drawings, specification and detailed
description of the Private Label Branding and Label specifications:

Gaming application server and software as part of secure wireless gaming systems
known as mCasino™, mSlots™ and mWager™. The label specification is as follows:

 

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

15

 

 



 

 

[img1.gif]


 

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

16

 

 



 

 

 

[TO BE PROVIDED BY THE BUYER AND ATTACHED HERETO PRIOR TO SIGNING OF THE
AGREEMENT]

 

 

-END of SCHEDULE D-

 

Symbol Technologies, Inc.

 

Private Label Partner Agreement

August 31, 2006

Confidential

17

 

 



 

 

Schedule E

to

Private Label Partner Agreement :

Initial Forecast

 

INITIAL FORECAST

2006

Q3

[***] units

Q4

[***] units

 

2007

Q1

[***] units

Q2

[***] units

Q3

[***] units

Q4

[***] units

 

2008

Q1

[***] units

Q2

[***] units

Q3

[***] units

Q4

[***] units

 

2009

Q1

[***] units

Q2

[***] units

 

For subsequent forecast submittals, the following template shall be used:

 

Month 1 ___00________ Units

 

Month 2 ___00________ Units

 

Month 3 ___00________ Units

 

Month 4 ___00________ Units

 

Month 5 ___00________ Units

 

Month 6 ___00________ Units

 

Month 7 ___00________ Units

 

Month 8 ___00________ Units

 

Month 9 ___00________ Units

 

Month 10 ___00________Units

 

Month 11 ___00________Units

 

Month 12 ___00________Units

 

-END of SCHEDULE E-

 

 

Symbol Technologies, Inc.

 

[***] Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

Private Label Partner Agreement

August 31, 2006

Confidential

18

 

 

 

 